81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
0$5&(/2 6$1'29$/                   
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
86 '(3$570(17 2) -867,&( et al. 
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

        3ODLQWLII 0DUFHOR 6DQGRYDO SURFHHGLQJ pro se EURXJKW WKLV DFWLRQ XQGHU WKH )UHHGRP RI

,QIRUPDWLRQ $FW ³)2,$´ DQG WKH 3ULYDF\ $FW DJDLQVW GHIHQGDQWV 8QLWHG 6WDWHV 'HSDUWPHQW RI

-XVWLFH ³'2-´ WKH ([HFXWLYH 2IILFH IRU 8QLWHG 6WDWHV $WWRUQH\V ³(286$´ WKH 8QLWHG 6WDWHV

$WWRUQH\¶V 2IILFH IRU WKH &HQWUDO 'LVWULFW RI ,OOLQRLV ³86$2 &',/´ WKH )HGHUDO %XUHDX RI

,QYHVWLJDWLRQ ³)%,´ DQG WKH )HGHUDO %XUHDX RI 3ULVRQV ³%23´ VHHNLQJ ERWK WKH SURGXFWLRQ RI

GRFXPHQWV DERXW KLPVHOI DQG WKH FRUUHFWLRQ RI LQDFFXUDWH UHFRUGV &RPSO >'NW  @  ±

'HIHQGDQWV ILOHG D PRWLRQ WR GLVPLVV DQG IRU VXPPDU\ MXGJPHQW WKH\ PRYHG WR GLVPLVV SODLQWLII¶V

)2,$ FODLP DJDLQVW %23 DQG KLV FODLP XQGHU WKH 3ULYDF\ $FW DJDLQVW DOO GHIHQGDQWV DQG WKH\

PRYHG IRU VXPPDU\ MXGJPHQW RQ SODLQWLII¶V )2,$ FODLPV DJDLQVW WKH UHPDLQLQJ GHIHQGDQWV 'HIV¶

0RW WR 'LVPLVV 	 IRU 6XPP - >'NW  @ ³'HIV¶ 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HIV¶

0RW >'NW  @ ³'HIV¶ 0HP´ 3ODLQWLII ILOHG DQ RSSRVLWLRQ RQ 2FWREHU   EXW LQ LW

KH RQO\ FKDOOHQJHG WKH DGHTXDF\ RI GHIHQGDQWV¶ VHDUFKHV DQG WKH XVH RI FHUWDLQ )2,$ ([HPSWLRQV

5HSO\ 0RW IRU 3O WR 'HIV¶ 0RW >'NW  @ ³3O¶V 2SS´

       %HFDXVH SODLQWLII KDV QRW RSSRVHG GHIHQGDQWV¶ PRWLRQ WR GLVPLVV WKH )2,$ FODLP DJDLQVW

%23 DQG WKH 3ULYDF\ $FW FODLPV DJDLQVW DOO GHIHQGDQWV WKH &RXUW ZLOO JUDQW WKDW SRUWLRQ RI WKH
PRWLRQ DV FRQFHGHG 7KH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH )2,$

FODLP DJDLQVW WKH )%, EXW LW ZLOO GHQ\ WKH PRWLRQ DV WR '2- (286$ DQG 86$2 &',/ DW WKLV

WLPH

                                        %$&.*5281'

,      3ODLQWLII¶V )2,$3ULYDF\ $FW 5HTXHVWV WR WKH )%,

        $     3ODLQWLII¶V )LUVW 5HTXHVW

        3ODLQWLII ZKR LV FXUUHQWO\ LQ WKH FXVWRG\ RI %23 LQ :HVW 9LUJLQLD VXEPLWWHG D

)2,$3ULYDF\ $FW ³)2,3$´ UHTXHVW WR WKH )%, RQ 6HSWHPEHU   VHHNLQJ GRFXPHQWV UHODWHG

WR KLV DOOHJHG DFWLYLWLHV EHWZHHQ  DQG  'HIV¶ 6WDWHPHQW RI 0DWHULDO )DFWV DV WR :KLFK

7KHUH LV QR *HQXLQH ,VVXH >'NW  @ ³'HIV¶ 62)´   'HFO RI 'DYLG 0 +DUG\ >'NW  

@ ³+DUG\ 'HFO´   ([ $ WR +DUG\ 'HFO >'NW  @ ³)LUVW )%, )2,3$ 5HTXHVW´

6SHFLILFDOO\ KH UHTXHVWHG ³>G@RFXPHQWV VXSSRUWLQJ WKDW , DP D PHPEHU RI WKH 0H[LFDQ 0DILD 	

ZDV VXSSO\LQJ LQIRUPDWLRQ WR WKH JRYHUQPHQW $QG RU SURGXFH GRFXPHQWV WKDW UHIXWH WKH DERYH´

'HIV¶ 62)   )LUVW )%, )2,3$ 5HTXHVW

        7KH )%, UHVSRQGHG WR SODLQWLII¶V )2,3$ UHTXHVW E\ OHWWHU GDWHG 6HSWHPEHU  

QRWLI\LQJ KLP WKDW D VHDUFK RI WKH )%,¶V &HQWUDO 5HFRUG 6\VWHP IDLOHG WR ORFDWH DQ\ UHFRUGV

UHVSRQVLYH WR KLV UHTXHVW DQG WKDW KH KDG WKH ULJKW WR DSSHDO 'HIV¶ 62)   ([ % WR +DUG\ 'HFO

>'NW  @ 2Q 2FWREHU   SODLQWLII ILOHG DQ DGPLQLVWUDWLYH DSSHDO ZLWK WKH 2IILFH RI

,QIRUPDWLRQ 3ROLF\ ZKLFK DIILUPHG WKH )%,¶V DFWLRQ RQ SODLQWLII¶V )2,3$ UHTXHVW RQ 2FWREHU 

 See 'HIV¶ 62)   ([ & WR +DUG\ 'HFO >'NW  @ ([ ( WR +DUG\ 'HFO >'NW  

@




                                                 
       %      3ODLQWLII¶V 6HFRQG 5HTXHVW

       2Q 2FWREHU   SODLQWLII VXEPLWWHG DQRWKHU )2,3$ UHTXHVW WR WKH )%, DJDLQ VHHNLQJ

LQIRUPDWLRQ DERXW KLPVHOI IURP  WR  'HIV¶ 62)   see +DUG\ 'HFO   ([ ) WR

+DUG\ 'HFO >'NW  @ ³6HFRQG )%, )2,3$ 5HTXHVW´ 3ODLQWLII VSHFLILFDOO\ UHTXHVWHG

               >'@RFXPHQWV SURYLQJ P\ DFWXDO LQQRFHQFH RI WKH .LGQDSSLQJ GHVFULEHG LQ
               86$ Y 6DQGRYDO FU-%0 &' ,OO5RFN ,VODQG 	 ,QDFFXUDWH
               UHFRUGV GHSLFWLQJ 6DQGRYDO DV D PHPEHU RI WKH 0H[LFDQ 0DILD 	 DV D
               JRYHUQPHQWDO LQIRUPDQW ERWK DUH XQWUXH DOVR GRFXPHQWV FRQFHUQLQJ
               JRYHUQPHQW ZLWQHVVHV DJDLQVW 6DQGRYDO FRQYLFWHG RI YLROHQFH 	
               FRPPLWWLQJ SHUMXU\ DW 6DQGRYDO¶V MXU\ WULDO

'HIV¶ 62)   6HFRQG )%, )2,3$ 5HTXHVW 7KH )%, DFNQRZOHGJHG UHFHLSW RI SODLQWLII¶V UHTXHVW

RQ 'HFHPEHU   DQG LW LQIRUPHG SODLQWLII WKDW LW ZDV LQ WKH SURFHVV RI VHDUFKLQJ LWV &HQWUDO

5HFRUGV 6\VWHP IRU LQIRUPDWLRQ UHVSRQVLYH WR KLV UHTXHVW 'HIV¶ 62)   see +DUG\ 'HFO  

([ * WR +DUG\ 'HFO >'NW  @ 2Q 'HFHPEHU   WKH )%, UHVSRQGHG WR SODLQWLII¶V

UHTXHVW E\ OHWWHU VWDWLQJ WKDW WKH )%,¶V VHDUFK IDLOHG WR ORFDWH DQ\ UHVSRQVLYH UHFRUGV DQG WKDW KH

KDG WKH ULJKW WR DSSHDO 'HIV¶ 62)   see +DUG\ 'HFO   ([ + WR +DUG\ 'HFO >'NW  

@

       2Q 6HSWHPEHU   DIWHU SODLQWLII ILOHG WKLV DFWLRQ LQ IHGHUDO FRXUW WKH )%, VHQW D OHWWHU

WR SODLQWLII LQIRUPLQJ KLP WKDW HOHYHQ SDJHV RI UHFRUGV KDG EHHQ UHYLHZHG DQG LW VLPXOWDQHRXVO\

UHOHDVHG ILYH SDJHV LQ IXOO RU LQ SDUW 'HIV¶ 62)   see +DUG\ 'HFO   ([ , WR +DUG\ 'HFO

>'NW  @ $OWKRXJK DOO RI WKH UHFRUGV ZRXOG KDYH EHHQ ZLWKKHOG LQ IXOO SXUVXDQW WR 3ULYDF\

$FW ([HPSWLRQ M WKH GRFXPHQWV ³ZHUH SURFHVVHG SXUVXDQW WR WKH )2,$ WR DOORZ >S@ODLQWLII WKH

JUHDWHVW GHJUHH RI DFFHVV WR WKH UHFRUGV´ VR RQO\ VRPH LQIRUPDWLRQ ZDV ZLWKKHOG SXUVXDQW WR )2,$

([HPSWLRQV  & ' DQG ) +DUG\ 'HFO   ([ , WR +DUG\ 'HFO >'NW  @




                                                  
        3ODLQWLII DGPLQLVWUDWLYHO\ DSSHDOHG WKLV DJHQF\ DFWLRQ RQ 2FWREHU   +DUG\

'HFO   ([ - WR +DUG\ 'HFO >'NW  @ EXW WKH DJHQF\¶V DFWLRQ ZDV XSKHOG +DUG\

'HFO   ([ / WR +DUG\ 'HFO >'NW  @

,,     3ODLQWLII¶V 5HTXHVW WR %23

        2Q 2FWREHU   SODLQWLII VHQW D )2,$ UHTXHVW WR %23 'HIV¶ 62)   %23

UHVSRQGHG WR SODLQWLII RQ 1RYHPEHU   LQIRUPLQJ KLP WKDW LW KDG IRXQG KLV 3UHVHQWHQFH

,QYHVWLJDWLRQ 5HSRUW WRWDOLQJ  SDJHV Id. +RZHYHU SXUVXDQW WR %23 3URJUDP 6WDWHPHQW

 LQPDWHV DUH SURKLELWHG IURP REWDLQLQJ SKRWRFRSLHV RI WKHLU 3UHVHQWHQFH 5HSRUWV ZKLOH

LQFDUFHUDWHG VR %23 LQIRUPHG SODLQWLII WKDW KLV UHSRUW ZRXOG EH PDGH DYDLODEOH WKURXJK KLV XQLW

WHDP Id. %23 QRWLILHG SODLQWLII RI KLV DSSHDO ULJKWV EXW SODLQWLII GLG QRW DSSHDO LWV GHWHUPLQDWLRQ

Id.  

,,,    3ODLQWLII¶V )2,3$ 5HTXHVWV WR (286$ DQG 86$2 &',/

        2Q $XJXVW   SODLQWLII VHQW D )2,3$ UHTXHVW WR (286$ DVNLQJ IRU DFFHVV WR ³DQ\

DQG DOO UHFRUGV    WKDW UHODWH>@ WR DQGRU PDNH>@ UHIHUHQFH WR 6DQGRYDO´ ³LQ DQG DURXQG 

´ LQFOXGLQJ ³>L@QDFFXUDWH UHFRUGV GHSLFW>LQJ@ 6DQGRYDO DV D µ0H[LFDQ 0DILD 0HPEHU¶ DQG

RWKHU IDOVH UHFRUGV VXFK DV 6DQGRYDO ZRUNLQJ ZLWK WKH JRYHUQPHQW´ 'HFO RI 'DYLG /XF]\QVNL

>'NW  @ ³/XF]\QVNL 'HFO´   ([ $ WR /XF]\QVNL 'HFO >'NW  @ ³([ $´

        3ODLQWLII VXEPLWWHG DQRWKHU )2,3$ UHTXHVW WR 86$2 &',/ GDWHG 6HSWHPEHU  

/XF]\QVNL 'HFO   ([ % WR /XF]\QVNL 'HFO >'NW  @ ³([ %´ +H VRXJKW UHFRUGV IURP



       7KH ODQJXDJH RI SODLQWLII¶V )2,$ UHTXHVW WR %23 LV QRW FLWHG LQ GHIHQGDQWV¶ VWDWHPHQW RI
IDFWV PRWLRQ RU WKH GHFODUDWLRQ RI 'RPLQLFN 'HVDQWR GHVSLWH 0U 'HVDQWR¶V VWDWHPHQW WKDW ³D
WUXH DQG DFFXUDWH FRS\ RI 0U 6DQGRYDO¶V )2,$ UHTXHVW´ ZDV DWWDFKHG WR KLV GHFODUDWLRQ See 'HFO
RI 'RPLQLFN 'HVDQWR >'NW  @ ³'HVDQWR 'HFO´   +RZHYHU WKLV LQIRUPDWLRQ LV LUUHOHYDQW
VLQFH WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ WR GLVPLVV WKH )2,$ FODLP DJDLQVW %23 LQ OLJKW RI
SODLQWLII¶V IDLOXUH WR UHVSRQG WR GHIHQGDQWV¶ PRWLRQ WR GLVPLVV WKDW FODLP IRU IDLOXUH WR H[KDXVW
DGPLQLVWUDWLYH UHPHGLHV
                                                  
³FDVH &HQWUDO 'LVWULFW RI ,OOLQRLV´ EHWZHHQ  DQG  ³>V@KRZLQJ WKDW 6DQGRYDO

LV D PHPEHU RI WKH 0H[LFDQ 0DILD 	 WKDW 6DQGRYDO ZDV ZRUNLQJ IRU WKH )%,'($ $QG RI

>G@RFXPHQWV UHIXWLQJ VXSUD´ /XF]\QVNL 'HFO   ([ % 86$2 &',/ DGYLVHG SODLQWLII WR GLUHFW

DOO IXWXUH FRUUHVSRQGHQFH WR (286$ VLQFH (286$ KDQGOHV DOO )2,$ UHTXHVWV LQYROYLQJ 86

$WWRUQH\V¶ 2IILFHV DQG LW VHQW D OHWWHU WR (286$ RQ 6HSWHPEHU   HQFORVLQJ D FRS\ RI

SODLQWLII¶V )2,3$ UHTXHVW IRU SURFHVVLQJ 'HFO RI -XOLH /HHSHU >'NW  @ ³/HHSHU 'HFO´  

(286$ LQIRUPHG SODLQWLII RQ 2FWREHU   WKDW LW KDG UHFHLYHG WKH UHTXHVW KH VHQW WR 86$2

&',/ DQG (286$ DVVLJQHG LW )2,$ 1R  /XF]\QVNL 'HFO   ([ ' WR /XF]\QVNL

'HFO >'NW  @

       2Q 2FWREHU   SODLQWLII VHQW D WKLUG UHTXHVW WR (286$ VHHNLQJ WKH IROORZLQJ

               , UHTXHVW VSHFLILF GRFXPHQWV SURYLQJ P\ DFWXDO LQQRFHQFH RI WKH NLGQDSSLQJ
               GHVFULEHG LQ 86$ Y 6DQGRYDO FU-%0 &' ,OO5RFN ,VODQG
               	 LQDFFXUDWH UHFRUGV GHS>LFWLQJ@ 6DQGRYDO DV D PHPEHU RI WKH 0H[LFDQ
               0DILD 	 JRYHUQPHQW LQIRUPDQW ZKLFK DUH ERWK XQWUXH >DQG@ DOVR
               FRQFHUQLQJ JRYHUQPHQW ZLWQHVVHV DJDLQVW 6DQGRYDO FRQYLFWHG RI YLROHQFH
               	 FRPPLWWLQJ SHUMXU\ DW 6DQGRYDO¶V MXU\ WULDO

([ & WR /XF]\QVNL 'HFO >'NW  @ ³([ &´ /XF]\QVNL 'HFO   7KLV UHTXHVW ZDV DOVR

OLPLWHG WR WKH  WKURXJK  WLPH IUDPH See ([ &




                                                
       2Q DSSUR[LPDWHO\ -XQH   86$2 &',/ UHFHLYHG SODLQWLII¶V UHTXHVW DIWHU LW ZDV

SURFHVVHG E\ (286$ DQG LW LQIRUPHG (286$ WKDW LW ZDV XQDEOH WR ORFDWH DQ\ UHVSRQVLYH

GRFXPHQWV /HHSHU 'HFO   

       (286$ UHVSRQGHG WR UHTXHVW 1R  RQ 6HSWHPEHU   LQIRUPLQJ SODLQWLII

WKDW KLV UHTXHVW KDG EHHQ SURFHVVHG DQG QR UHVSRQVLYH UHFRUGV KDG EHHQ IRXQG /XF]\QVNL

'HFO   ([ * WR /XF]\QVNL 'HFO >'NW  @ 2Q 2FWREHU   SODLQWLII DSSHDOHG

(286$¶V GHWHUPLQDWLRQ /XF]\QVNL 'HFO   ([ + WR /XF]\QVNL 'HFO >'NW  @ DQG RQ

'HFHPEHU   WKH 2IILFH RI ,QIRUPDWLRQ 3ROLF\ DIILUPHG (286$¶V DFWLRQ RQ KLV UHTXHVW

/XF]\QVNL 'HFO   ([ - WR /XF]\QVNL 'HFO >'NW  @

       3ODLQWLII ILOHG WKLV DFWLRQ pro se RQ 0D\   &RPSO DQG GHIHQGDQWV DQVZHUHG WKH

FRPSODLQW RQ )HEUXDU\   $QVZHU >'NW  @ 2Q -XQH   GHIHQGDQWV ILOHG WKLV

PRWLRQ WR GLVPLVV DQG IRU VXPPDU\ MXGJPHQW 'HIV¶ 0RW 7KH &RXUW QRWLILHG SODLQWLII WKDW WKH

&RXUW ³PD\ JUDQW >GHIHQGDQWV¶@ PRWLRQ DQG GLVPLVV WKH FDVH LI >KH@ IDLO>HG@ WR UHVSRQG´ DQG

RUGHUHG KLP WR UHVSRQG E\ -XO\   2UGHU >'NW  @ FLWLQJ Fox v. Strickland  )G

  '& &LU  KROGLQJ WKDW D GLVWULFW FRXUW ³PXVW WDNH SDLQV WR DGYLVH D pro se SDUW\ RI



        ,W LV XQFOHDU ZKLFK )2,3$ UHTXHVW 86$2 &',/ KDG UHFHLYHG DW WKLV SRLQW LQ WLPH DQG RQ
ZKDW GDWH 86$2 &',/ DFWXDOO\ UHFHLYHG LW 86$2 &',/¶V GHFODUDQW VWDWHG WKDW RQ 6HSWHPEHU
  VKH VHQW RQH RI SODLQWLII¶V UHTXHVWV WR (286$ ³IRU SURFHVVLQJ´ DQG WKDW RQ -XQH 
 86$2 &',/ ³UHFHLYHG 6DQGRYDO¶V )2,$ UHTXHVW ZKLFK KDG EHHQ SURFHVVHG E\ (286$´
/HHSHU 'HFO  ± 7KLV VHQWHQFH VWUXFWXUH LPSOLHV WKDW WKH VDPH UHTXHVW WKDW 86$2 &',/
LQLWLDOO\ VHQW WR (286$ PDGH LWV ZD\ EDFN WR 86$2 &',/ DIWHU (286$ SURFHVVHG LW +RZHYHU
LQ GHVFULELQJ 86$2 &',/¶V VHDUFK IRU UHVSRQVLYH UHFRUGV LWV GHFODUDQW FLWHG WR ODQJXDJH
FRQWDLQHG LQ SODLQWLII¶V WKLUG )2,3$ UHTXHVW ZKLFK ZDV VHQW LQ 2FWREHU  See /HHSHU
'HFO   ,Q DGGLWLRQ 0V /HHSHU VWDWHG WKDW 86$2 &',/ ³UHFHLYHG´ SODLQWLII¶V UHTXHVW RQ -XQH
  id.   EXW VKH DOVR DYHUUHG WKDW WKH VHDUFK IRU GRFXPHQWV UHVSRQVLYH WR SODLQWLII¶V UHTXHVW
WRRN SODFH EHWZHHQ -DQXDU\   DQG -XQH   Id.  ± )XUWKHU VKH VDLG WKDW VKH
³DGYLVHG (286$ WKDW >VKH@ ZDV XQDEOH WR ORFDWH GRFXPHQWV UHVSRQVLYH WR >SODLQWLII¶V@ UHTXHVW´ RQ
-XQH   Id.   *LYHQ WKLV LOORJLFDO FKURQRORJ\ LW LV XQFOHDU WR WKH &RXUW ZKDW GDWHV DUH
DFFXUDWH DQG ZKLFK UHTXHVW 86$2 &',/ ZDV UHVSRQGLQJ WR ZKHQ LW FRQGXFWHG LWV VHDUFK IRU
UHVSRQVLYH UHFRUGV
                                                  
WKH FRQVHTXHQFHV RI IDLOLQJ WR UHVSRQG WR D GLVSRVLWLYH PRWLRQ´ DQG WKDW WKH QRWLFH ³VKRXOG LQFOXGH

DQ H[SODQDWLRQ WKDW WKH IDLOXUH WR UHVSRQG    PD\ UHVXOW LQ WKH GLVWULFW FRXUW JUDQWLQJ WKH PRWLRQ

DQG GLVPLVVLQJ WKH FDVH´ 7KH &RXUW LVVXHG D VXEVHTXHQW ZDUQLQJ WR SODLQWLII WKDW LI KH GLG QRW

UHVSRQG WR GHIHQGDQWV¶ PRWLRQ WR GLVPLVV DQG IRU VXPPDU\ MXGJPHQW E\ 2FWREHU   ³WKH

&RXUW ZLOO JUDQW WKH PRWLRQ WR GLVPLVV DV FRQFHGHG DQG DFFHSW DQ\ IDFWV VHW IRUWK LQ GHIHQGDQWV¶

PRWLRQ IRU VXPPDU\ MXGJPHQW DV WUXH DQG LW PD\ GHFLGH WKH PDWWHU LQ GHIHQGDQWV¶ IDYRU ZLWKRXW

WKH EHQHILW RI SODLQWLII¶V SRVLWLRQ´ 2UGHU >'NW  @ 3ODLQWLII RSSRVHG WKH PRWLRQ RQ 2FWREHU

  See 3O¶V 2SS

                                   67$1'$5' 2) 5(9,(:

,     0RWLRQ WR 'LVPLVV 6WDQGDUG

       ,Q HYDOXDWLQJ D PRWLRQ WR GLVPLVV XQGHU HLWKHU 5XOH E RU E WKH &RXUW PXVW

³WUHDW WKH FRPSODLQW¶V IDFWXDO DOOHJDWLRQV DV WUXH    DQG PXVW JUDQW SODLQWLII µWKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG¶´ Sparrow v. United Air Lines, Inc. 

)G   '& &LU  LQWHUQDO FLWDWLRQV RPLWWHG TXRWLQJ Schuler v. United States

 )G   '& &LU  see also Am. Nat’l Ins. Co. v. FDIC  )G  

'& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH

LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW DFFHSW SODLQWLII¶V

OHJDO FRQFOXVLRQV Browning v. Clinton  )G   '& &LU 

       $      6XEMHFW 0DWWHU -XULVGLFWLRQ

       8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86    Shekoyan

v. Sibley Int’l Corp.  ) 6XSS G   ''&  )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG

MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v.



                                                 
Guardian Life Ins. Co. of Am.  86    see also Gen. Motors Corp. v. EPA 

)G   '& &LU  ³$V D FRXUW RI OLPLWHG MXULVGLFWLRQ ZH EHJLQ DQG HQG ZLWK DQ

H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ ³>%@HFDXVH VXEMHFWPDWWHU MXULVGLFWLRQ LV µDQ $UW>LFOH@ ,,, DV

ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ

XSRQ D IHGHUDO FRXUW¶´ Akinseye v. District of Columbia  )G   '& &LU 

TXRWLQJ Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86   

       %      )DLOXUH WR 6WDWH D &ODLP

       ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH´ Ashcroft v. Iqbal

 86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG accord Bell Atl. Corp. v. Twombly

 86    ,Q Iqbal WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV

GHFLVLRQ LQ Twombly ³)LUVW WKH WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV

FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH WR OHJDO FRQFOXVLRQV´  86 DW  $QG ³>V@HFRQG

RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI VXUYLYHV D PRWLRQ WR GLVPLVV´ Id DW 

       $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id DW  ³7KH

SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶ EXW LW DVNV IRU PRUH WKDQ D VKHHU

SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV

DQG FRQFOXVLRQV´ RU D ³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id TXRWLQJ

Twombly  86 DW  DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG

E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ Id

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO



                                                  
LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  :KHUH WKH DFWLRQ LV EURXJKW E\ D pro se SODLQWLII D GLVWULFW FRXUW KDV

DQ REOLJDWLRQ ³WR FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH GLVPLVVLQJ D FRPSODLQW´ Schnitzler v.

United States  )G   '& &LU  FLWLQJ Richardson v. United States  )G 

 '& &LU  EHFDXVH VXFK FRPSODLQWV DUH KHOG ³WR OHVV VWULQJHQW VWDQGDUGV WKDQ IRUPDO

SOHDGLQJV GUDIWHG E\ ODZ\HUV´ Haines v. Kerner  86  ±  1HYHUWKHOHVV WKH

&RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV

DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See Kowal 

)G DW  see also Browning  )G DW  ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH

WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\ FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV

DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH

&RXUW PD\ WDNH MXGLFLDO QRWLFH´ Gustave-Schmidt v. Chao  ) 6XSS G   ''&

 FLWLQJ EEOC v. St. Francis Xavier Parochial Sch.  )G  ± '& &LU 

,,    0RWLRQ IRU 6XPPDU\ -XGJPHQW 6WDQGDUG

       ,Q D )2,$ FDVH WKH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V GHFLVLRQV de novo DQG ³WKH EXUGHQ

LV RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% Military Audit Project v. Casey

 )G   '& &LU  ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\ MXGJPHQW´ Brayton v. Office of U.S. Trade Rep.  )G   '& &LU 

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\



                                                  
ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q WKH )2,$ FRQWH[W ³WKH VXIILFLHQF\ RI WKH DJHQF\¶V LGHQWLILFDWLRQ RU

UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\ MXGJPHQW WR EH

LQDSSURSULDWH Weisberg v. DOJ  )G   Q '& &LU  TXRWLQJ Founding

Church of Scientology v. Nat’l Sec. Agency  )G   '& &LU  LQWHUQDO TXRWDWLRQ

PDUNV RPLWWHG ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ UHDVRQDEOH

LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW PRWLRQ¶´

Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States v. Diebold,

Inc.  86    SHU FXULDP

       ³6XPPDU\ MXGJPHQW PD\ EH JUDQWHG RQ WKH EDVLV RI DJHQF\ DIILGDYLWV´ LQ )2,$ FDVHV

ZKHQ WKRVH DIILGDYLWV ³FRQWDLQ UHDVRQDEOH VSHFLILFLW\ RI GHWDLO UDWKHU WKDQ PHUHO\ FRQFOXVRU\

VWDWHPHQWV´ DQG ZKHQ ³WKH\ DUH QRW FDOOHG LQWR TXHVWLRQ E\ FRQWUDGLFWRU\ HYLGHQFH LQ WKH UHFRUG

RU E\ HYLGHQFH RI DJHQF\ EDG IDLWK´ Judicial Watch, Inc. v. U.S. Secret Serv.  )G  

'& &LU  TXRWLQJ Consumer Fed’n of Am. v. Dep’t of Agric.  )G   '& &LU

 +RZHYHU D SODLQWLII FDQQRW UHEXW WKH JRRG IDLWK SUHVXPSWLRQ DIIRUGHG WR DQ DJHQF\¶V

VXSSRUWLQJ DIILGDYLWV WKURXJK ³SXUHO\ VSHFXODWLYH FODLPV DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\



                                                 
RI RWKHU GRFXPHQWV´ SafeCard Servs., Inc. v. SEC  )G   '& &LU  TXRWLQJ

Ground Saucer Watch, Inc. v. CIA  )G   '& &LU 

       (YHQ LI WKH QRQPRYLQJ SDUW\ IDLOV WR UHVSRQG WR WKH PRWLRQ IRU VXPPDU\ MXGJPHQW RU

SRUWLRQV WKHUHRI D FRXUW FDQQRW JUDQW WKH PRWLRQ IRU WKH UHDVRQ WKDW LW ZDV FRQFHGHG Winston &

Strawn, LLP v. McLean  )G   '& &LU  7KDW LV EHFDXVH WKH ³EXUGHQ LV DOZD\V

RQ WKH PRYDQW WR GHPRQVWUDWH ZK\ VXPPDU\ MXGJPHQW LV ZDUUDQWHG´ Id. TXRWLQJ Grimes v.

District of Columbia  )G   '& &LU  *ULIILWK - FRQFXUULQJ $ GLVWULFW FRXUW

³PXVW GHWHUPLQH IRU LWVHOI WKDW WKHUH LV QR JHQXLQH GLVSXWH DV WR DQ\ PDWHULDO IDFW DQG WKDW WKH

PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ DQG WKHQ µVKRXOG VWDWH RQ WKH UHFRUG WKH UHDVRQV

IRU JUDQWLQJ RU GHQ\LQJ WKH PRWLRQ¶´ Id. DW ± TXRWLQJ )HG 5 &LY 3 D

                                            $1$/<6,6

,     3ODLQWLII¶V 3ULYDF\ $FW FODLPV DJDLQVW GHIHQGDQWV ZLOO EH GLVPLVVHG

       ³7KH 3ULYDF\ $FW LPSRVHV D VHW RI VXEVWDQWLYH REOLJDWLRQV RQ DJHQFLHV WKDW PDLQWDLQ

V\VWHPV RI UHFRUGV    >DQG@ UHTXLUHV DJHQFLHV WR HQWHUWDLQ UHTXHVWV IRU DPHQGPHQW RI UHFRUGV WKDW

DUH QRW µDFFXUDWH UHOHYDQW WLPHO\ RU FRPSOHWH¶´ Skinner v. DOJ & BOP  )G  

'& &LU  TXRWLQJ  86&  DG ,I DQ DJHQF\ GHWHUPLQHV ³QRW WR DPHQG DQ

LQGLYLGXDO¶V UHFRUG LQ DFFRUGDQFH ZLWK KLV UHTXHVW´ RU ³UHIXVHV WR FRPSO\ ZLWK DQ LQGLYLGXDO¶V

UHTXHVW´ WR ³JDLQ DFFHVV WR KLV UHFRUG RU WR DQ\ LQIRUPDWLRQ SHUWDLQLQJ WR KLP ZKLFK LV FRQWDLQHG

LQ WKH >UHFRUG@ V\VWHP´ WKH LQGLYLGXDO ³PD\ EULQJ D FLYLO DFWLRQ DJDLQVW WKH DJHQF\ DQG WKH GLVWULFW

FRXUWV RI 8QLWHG 6WDWHV VKDOO KDYH MXULVGLFWLRQ´  86&  DG J +RZHYHU WKLV FLYLO

UHPHG\ LV QRW DYDLODEOH XQOHVV D SODLQWLII KDV H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV See id. Haase

v. Sessions  )G   '& &LU  ³>$@FFRUGLQJ WR WKH VWDWXWRU\ ODQJXDJH >D




                                                 
SODLQWLII@ PXVW LQLWLDOO\ VHHN DQ DPHQGPHQW RU DFFHVV IURP WKH DJHQF\ DQG HYHQ VHHN UHYLHZ ZLWKLQ

WKH DJHQF\ EHIRUH FRPLQJ WR FRXUW´

       7KH 3ULYDF\ $FW ³DOVR SHUPLWV DJHQFLHV WR H[HPSW FHUWDLQ RI WKHLU V\VWHPV RI UHFRUGV IURP

PDQ\ RI WKH REOLJDWLRQV´ WKH $FW LPSRVHV Skinner  )G DW  FLWLQJ  86&  DM

%23 H[HPSWHG LWV ,QPDWH &HQWUDO 5HFRUGV 6\VWHP IURP 6HFWLRQ DG¶V DPHQGPHQW SURYLVLRQ

LQ  DQG WKLV ³H[HPSWLRQ SUHYHQWV >FRXUWV@ IURP RUGHULQJ WKH DPHQGPHQW RI DQ LQPDWH¶V

UHFRUGV´ Id. DIILUPLQJ GLVWULFW FRXUW¶V GLVPLVVDO RI WKH SODLQWLII¶V FODLP XQGHU %23¶V H[HPSWLRQ

IRU LWV ,QPDWH &HQWUDO 5HFRUGV 6\VWHP

       'HIHQGDQWV DUJXH WKDW SODLQWLII¶V 3ULYDF\ $FW FODLP DJDLQVW WKH )%, VKRXOG EH GLVPLVVHG

EHFDXVH SODLQWLII KDV IDLOHG WR H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV VLQFH KH QHYHU VHQW DQ\ UHTXHVW

IRU WKH DPHQGPHQW RI UHFRUGV WR )%, 'HIV¶ 0HP DW  )XUWKHU WKH\ PDLQWDLQ WKDW SODLQWLII¶V

3ULYDF\ $FW FODLP DJDLQVW %23 PXVW EH GLVPLVVHG EHFDXVH %23¶V ,QPDWH &HQWUDO 5HFRUGV 6\VWHP

LV H[HPSW IURP WKH 3ULYDF\ $FW Id. %HFDXVH SODLQWLII GLG QRW DGGUHVV GHIHQGDQWV¶ PRWLRQ WR

GLVPLVV WKH 3ULYDF\ $FW FODLPV LQ KLV RSSRVLWLRQ see generally 3O¶V 2SS WKH &RXUW ZLOO JUDQW

GHIHQGDQWV¶ ZHOOIRXQGHG PRWLRQ DV FRQFHGHG SXUVXDQW WR /RFDO &LYLO 5XOH E See /&Y5 E

Cohen v. Bd. of Trs. of the Univ. of D.C.  )G   '& &LU  DIILUPLQJ WKH GLVWULFW

FRXUW¶V GHFLVLRQ WR JUDQW WKH PRWLRQ WR GLVPLVV DV FRQFHGHG EXW KROGLQJ WKDW WR GLVPLVV ZLWK




      7KLV LV FRQILUPHG E\ D UHYLHZ RI WKH UHTXHVWV WKHPVHOYHV $OWKRXJK ERWK UHTXHVWV WR WKH
)%, FLWH WR )2,$ DQG WKH 3ULYDF\ $FW QHLWKHU UHTXHVW DFWXDOO\ VHHNV WKH FRUUHFWLRQ RI VSHFLILF
UHFRUGV See ([ $ WR +DUG\ 'HFO >'NW  @ ([ ( WR +DUG\ 'HFO >'NW  @ 7KH &RXUW
PD\ FRQVLGHU DQ\ GRFXPHQWV DWWDFKHG WR RU LQFRUSRUDWHG E\ UHIHUHQFH LQ WKH FRPSODLQW St. Francis
Xavier Parochial Sch.  )G DW  7KLV LQFOXGHV DQ\ GRFXPHQWV XSRQ ZKLFK WKH FRPSODLQW
QHFHVVDULO\ UHOLHV HYHQ LI WKH GRFXPHQW LV SURGXFHG E\ WKH GHIHQGDQW LQ D PRWLRQ WR GLVPLVV
Hinton v. Corrs. Corp. of Am.  ) 6XSS G   ''&  FLWLQJ Parrino v. FHP, Inc.
 )G   WK &LU  DQG Cortec Indus., Inc. v. Sum Holding L.P.  )G  ±
 G &LU 


                                                 
SUHMXGLFH ZDV DQ DEXVH RI GLVFUHWLRQ Winston & Strawn, LLP  )G DW  FRQFOXGLQJ WKDW

D GLVWULFW FRXUW PD\ QRW JUDQW D PRWLRQ IRU VXPPDU\ MXGJPHQW DV FRQFHGHG EXW QRWLQJ WKDW WKH

³QRWKLQJ LQ >WKH@ RSLQLRQ LV PHDQW WR DGGUHVV WKH DSSOLFDELOLW\ RI /RFDO 5XOH E WR PRWLRQV RWKHU

WKDQ PRWLRQV IRU VXPPDU\ MXGJPHQW´ 7KHUHIRUH WKH &RXUW ZLOO GLVPLVV SODLQWLII¶V 3ULYDF\ $FW

FODLPV DJDLQVW WKH )%, DQG %23

       7KDW OHDYHV SODLQWLII¶V 3ULYDF\ $FW FODLPV DJDLQVW '2- (286$ DQG 86$2 &',/ See

&RPSO   ,Q KLV FRPSODLQW SODLQWLII DOOHJHV WKDW DOO GHIHQGDQWV ± '2- (286$ )%, %23 DQG

86$2 &',/ ± YLRODWHG WKH 3ULYDF\ $FW E\ LQWHQWLRQDOO\ IDLOLQJ WR FRUUHFW SODLQWLII¶V ³LQDFFXUDWH

VSHFLILF UHFRUGV´ Id. 'HIHQGDQWV PRYHG WR GLVPLVV WKH 3ULYDF\ $FW FODLPV DJDLQVW )%, DQG %23

EHFDXVH WKH\ ZHUH WKH RQO\ WZR DJHQFLHV WR ORFDWH DQ\ UHFRUGV UHVSRQVLYH WR SODLQWLII¶V )2,3$

UHTXHVWV See 'HIV¶ 0HP DW  'HIHQGDQWV VHHP WR EH DUJXLQJ WKDW LI DQ DJHQF\ GLG QRW ORFDWH

DQ\ UHVSRQVLYH UHFRUGV WR WKH )2,3$ UHTXHVW WKHUH FRXOG QRW EH DQ\ ³LQDFFXUDWH UHFRUGV´ WR FRUUHFW

XQGHU WKH 3ULYDF\ $FW DQG WKHUHIRUH WKH FRPSODLQW IDLOV WR VWDWH D FODLP XQGHU WKH 3ULYDF\ $FW

See id. %XW SODLQWLII¶V )2,$ FODLP LV GLVWLQFW IURP KLV 3ULYDF\ $FW FODLP DQG WKH SURGXFWLRQ RI

UHVSRQVLYH UHFRUGV XQGHU )2,$ GRHV QRW QHFHVVDULO\ PHDQ WKDW WKH VDPH GRFXPHQWV ZRXOG EH

UHVSRQVLYH WR D UHTXHVW WR FRUUHFW UHFRUGV XQGHU WKH 3ULYDF\ $FW

       $IWHU D UHYLHZ RI SODLQWLII¶V UHTXHVWV see, e.g. ([ $ ([ % ([ & WKH &RXUW FRQFOXGHV

WKDW SODLQWLII KDV IDLOHG WR H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV DV WR '2- (286$ DQG 86$2

&',/ VLQFH QRQH RI WKH UHTXHVWV KH VHQW WR WKH DJHQFLHV DFWXDOO\ VRXJKW WKH DPHQGPHQW RI DQ\

UHFRUGV %HFDXVH WKH H[KDXVWLRQ UHTXLUHPHQW XQGHU WKH 3ULYDF\ $FW LV MXULVGLFWLRQDO D FRXUW PD\




     7KH &RXUW QRWHV WKDW SODLQWLII GLG QRW VHQG DQ\ UHTXHVWV GLUHFWO\ WR '2- EXW UDWKHU WR WKH
³([HFXWLYH 2IILFH RI WKH 8QLWHG 6WDWHV $WWRUQH\¶V 86 'HS¶W RI -XVWLFH )2,$3$ 8QLW´ See ([
$


                                                
GLVPLVV D FODLP IRU IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV sua sponte                    See 

86&  DJ Doe ex rel Fein v. Dist. of Columbia  )G   '& &LU 

REVHUYLQJ WKDW EHFDXVH VXEMHFW PDWWHU MXULVGLFWLRQ FDQQRW EH ZDLYHG D FRXUW LV ³REOLJHG WR DGGUHVV

LW sua sponte´ ZKHQ WKH SDUWLHV KDYH IDLOHG WR GR VR FLWLQJ Bender v. Williamsport Area Sch. Dist.

 86    see also Stein v. SEC 1R   :/  DW  ''&

-XO\   ³3ULYDF\ $FW FODLPV DUH VXEMHFW WR DQ DGPLQLVWUDWLYH H[KDXVWLRQ UHTXLUHPHQW ± DQG

H[KDXVWLRQ XQGHU WKH 3ULYDF\ $FW LV D MXULVGLFWLRQDO UHTXLUHPHQW´ Mulhern v. Gates  ) 6XSS

G   ''&  ³3UHPDWXUH 3ULYDF\ $FW VXLWV DUH GLVPLVVHG IRU ODFN RI VXEMHFW PDWWHU

MXULVGLFWLRQ´

        7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW LW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU SODLQWLII¶V

3ULYDF\ $FW FODLPV DJDLQVW '2- (286$ DQG 86$2 &',/ DQG LW ZLOO GLVPLVV WKH 3ULYDF\ $FW

FODLPV DJDLQVW WKH DJHQFLHV

,,     3ODLQWLII¶V )2,$ FODLP DJDLQVW %23 ZLOO EH GLVPLVVHG

        *HQHUDOO\ )2,$ UHTXHVWHUV ³PXVW H[KDXVW DGPLQLVWUDWLYH DSSHDO UHPHGLHV EHIRUH VHHNLQJ

MXGLFLDO UHGUHVV´ Citizens for Responsibility & Ethics in Wash. v. FEC  )G   '&

&LU  ,Q KLV FRPSODLQW SODLQWLII DOOHJHV WKDW KH ³H[KDXVWHG DOO RI KLV $GPLQLVWUDWLYH

5HPHGLHV    ZLWKLQ WKH 86 'HS¶W RI -XVWLFH¶V &RPSRQHQWV 'HIHQGDQW %23´ &RPSO  

        'HIHQGDQWV DUJXH WKDW SODLQWLII KDV QRW H[KDXVWHG KLV DGPLQLVWUDWLYH DSSHDO UHPHGLHV VLQFH

%23 UHVSRQGHG WR SODLQWLII¶V UHTXHVW LQ D WLPHO\ IDVKLRQ LW LQIRUPHG KLP RI KLV DSSHDO ULJKWV DQG

SODLQWLII GLG QRW ILOH DQ DSSHDO DIWHU KH UHFHLYHG %23¶V )2,$ GHWHUPLQDWLRQ 'HIV¶ 0HP DW ±




      :KLOH WKH H[KDXVWLRQ UHTXLUHPHQW XQGHU WKH 3ULYDF\ $FW LV MXULVGLFWLRQDO WKH H[KDXVWLRQ
UHTXLUHPHQW XQGHU )2,$ LV QRW See Hidalgo v. FBI  )G   '& &LU 
REVHUYLQJ ³WKDW WKH H[KDXVWLRQ UHTXLUHPHQW LV QRW MXULVGLFWLRQDO EHFDXVH WKH )2,$ GRHV QRW
XQHTXLYRFDOO\ PDNH LW VR´
                                                 
%HFDXVH SODLQWLII GRHV QRW FKDOOHQJH WKLV FRQWHQWLRQ HLWKHU WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ

DV FRQFHGHG SXUVXDQW WR /RFDO &LYLO 5XOH E See /&Y5 E Cohen  )G DW  Winston

& Strawn, LLP  )G DW 

       7KHUHIRUH WKH &RXUW ZLOO GLVPLVV SODLQWLII¶V )2,$ FODLP DJDLQVW %23

,,,   7KH &RXUW ZLOO JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI WKH )%, RQ SODLQWLII¶V )2,$
       FODLP EXW ZLOO GHQ\ VXPPDU\ MXGJPHQW DV WR '2- (286$ DQG 862$ &',/ EDVHG
       RQ WKH FXUUHQW UHFRUG

       )2,$ UHTXLUHV WKH UHOHDVH RI JRYHUQPHQW UHFRUGV XSRQ UHTXHVW ,WV SXUSRVH LV ³WR HQVXUH

DQ LQIRUPHG FLWL]HQU\ YLWDO WR WKH IXQFWLRQLQJ RI D GHPRFUDWLF VRFLHW\ QHHGHG WR FKHFN DJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ NLRB v. Robbins Tire &

Rubber Co.  86    $W WKH VDPH WLPH &RQJUHVV UHFRJQL]HG ³WKDW OHJLWLPDWH

JRYHUQPHQWDO DQG SULYDWH LQWHUHVWV FRXOG EH KDUPHG E\ UHOHDVH RI FHUWDLQ W\SHV RI LQIRUPDWLRQ DQG

SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH UHIXVHG´ FBI v.

Abramson  86    see also Ctr. for Nat’l Sec. Studies v. DOJ  )G 

 '& &LU  ³)2,$ UHSUHVHQWV D EDODQFH VWUXFN E\ &RQJUHVV EHWZHHQ WKH SXEOLF¶V ULJKW

WR NQRZ DQG WKH JRYHUQPHQW¶V OHJLWLPDWH LQWHUHVW LQ NHHSLQJ FHUWDLQ LQIRUPDWLRQ FRQILGHQWLDO´

FLWLQJ John Doe Agency v. John Doe Corp.  86    7KH 6XSUHPH &RXUW KDV

LQVWUXFWHG WKDW ³)2,$ H[HPSWLRQV DUH WR EH QDUURZO\ FRQVWUXHG´ Abramson  86 DW 

       7R SUHYDLO LQ D )2,$ DFWLRQ DQ DJHQF\ PXVW ILUVW GHPRQVWUDWH WKDW LW KDV PDGH ³D JRRG

IDLWK HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHG WR SURGXFH WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby v. U.S. Dep’t of Army  )G  

'& &LU  6HFRQG WKH DJHQF\ PXVW VKRZ WKDW ³PDWHULDOV WKDW DUH ZLWKKHOG    IDOO ZLWKLQ

D )2,$ VWDWXWRU\ H[HPSWLRQ´ Leadership Conference on Civil Rights v. Gonzales  ) 6XSS

G   ''&  FLWDWLRQ RPLWWHG $Q\ ³UHDVRQDEO\ VHJUHJDEOH´ LQIRUPDWLRQ LQ D



                                                
UHVSRQVLYH UHFRUG PXVW EH UHOHDVHG  86&  E DQG ³QRQH[HPSW SRUWLRQV RI D GRFXPHQW

PXVW EH GLVFORVHG XQOHVV WKH\ DUH LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ Mead Data

Cent., Inc. v. U.S. Dep’t of Air Force  )G   '& &LU 

       %HFDXVH D IXQGDPHQWDO SULQFLSOH EHKLQG )2,$ ³LV SXEOLF DFFHVV WR JRYHUQPHQW

GRFXPHQWV´ FRXUWV UHTXLUH ³DJHQFLHV WR PDNH PRUH WKDQ SHUIXQFWRU\ VHDUFKHV DQG LQGHHG WR

IROORZ WKURXJK RQ REYLRXV OHDGV WR GLVFRYHU UHTXHVWHG GRFXPHQWV´ Valencia-Lucena v. U.S. Coast

Guard  )G   '& &LU  FLWLQJ John Doe Agency  86 DW  DQG Campbell

v. DOJ  )G   '& &LU  7KHUHIRUH DQ DJHQF\ RQO\ ³IXOILOOV LWV REOLJDWLRQV XQGHU

)2,$ LI LW FDQ GHPRQVWUDWH EH\RQG PDWHULDO GRXEW WKDW LWV VHDUFK ZDV µUHDVRQDEO\ FDOFXODWHG WR

XQFRYHU DOO UHOHYDQW GRFXPHQWV¶´ Id. TXRWLQJ Truitt v. Dep’t of State  )G   '&

&LU  see also Oglesby  )G DW  $OWKRXJK WKHUH ³LV QR UHTXLUHPHQW WKDW DQ DJHQF\

VHDUFK HYHU\ UHFRUG V\VWHP´ DQ DJHQF\ ³FDQQRW OLPLW LWV VHDUFK WR RQO\ RQH UHFRUG V\VWHP LI WKHUH

DUH RWKHUV WKDW DUH OLNHO\ WR WXUQ XS WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby  )G DW .

       7R GHPRQVWUDWH WKDW LW KDV SHUIRUPHG DQ DGHTXDWH VHDUFK IRU UHVSRQVLYH GRFXPHQWV DQ

DJHQF\ PXVW VXEPLW D UHDVRQDEO\ GHWDLOHG DIILGDYLW GHVFULELQJ WKH VHDUFK Oglesby  )G DW 

ILQGLQJ VXPPDU\ MXGJPHQW LPSURSHU ZKHUH DJHQF\¶V DIILGDYLW ODFNHG VXIILFLHQW GHWDLO $Q

DIILGDYLW LV ³UHDVRQDEO\ GHWDLOHG´ LI LW ³VHW>V@ IRUWK WKH VHDUFK WHUPV DQG WKH W\SH RI VHDUFK

SHUIRUPHG DQG DYHU>V@ WKDW DOO ILOHV OLNHO\ WR FRQWDLQ UHVSRQVLYH PDWHULDOV LI VXFK UHFRUGV H[LVW

ZHUH VHDUFKHG´ Id. see also Defs. of Wildlife v. U.S. Border Patrol  ) 6XSS G  

''&  ILQGLQJ GHFODUDWLRQ GHILFLHQW ZKHUH LW IDLOHG WR GHWDLO WKH W\SHV RI ILOHV VHDUFKHG

WKH ILOLQJ PHWKRGV DQG WKH VHDUFK WHUPV XVHG +RZHYHU DJHQF\ DIILGDYLWV WKDW ³GR QRW GHQRWH

ZKLFK ILOHV ZHUH VHDUFKHG RU E\ ZKRP GR QRW UHIOHFW DQ\ V\VWHPDWLF DSSURDFK WR GRFXPHQW

ORFDWLRQ DQG GR QRW SURYLGH LQIRUPDWLRQ VSHFLILF HQRXJK WR HQDEOH >WKH UHTXHVWHU@ WR FKDOOHQJH WKH



                                                
SURFHGXUHV XWLOL]HG´ DUH LQVXIILFLHQW WR VXSSRUW VXPPDU\ MXGJPHQW Weisberg  )G DW 

see also Steinberg v. DOJ  )G   '& &LU  FRQFOXGLQJ WKDW DQ DJHQF\ DIILGDYLW

PXVW GHVFULEH ³ZKDW UHFRUGV ZHUH VHDUFKHG E\ ZKRP DQG WKURXJK ZKDW SURFHVV´ 0RUHRYHU

FRQFOXVRU\ DVVHUWLRQV DERXW WKH DJHQF\¶V WKRURXJKQHVV DUH LQVXIILFLHQW Morley v. CIA  )G

  '& &LU 

       ³$JHQF\ DIILGDYLWV DUH DFFRUGHG D SUHVXPSWLRQ RI JRRG IDLWK´ Safecard Servs., Inc. 

)G DW  ZKLFK FDQ EH UHEXWWHG ZLWK ³HYLGHQFH RI DJHQF\ EDG IDLWK´ Military Audit Project

 )G DW  RU ZKHQ ³D UHYLHZ RI WKH UHFRUG UDLVHV VXEVWDQWLDO GRXEW´ WKDW FHUWDLQ PDWHULDOV

ZHUH RYHUORRNHG GHVSLWH ZHOOGHILQHG UHTXHVWV      Valencia-Lucena  )G DW  FLWLQJ

Founding Church of Scientology  )G DW  see also Truitt  )G DW  ³,I KRZHYHU

WKH UHFRUG OHDYHV VXEVWDQWLDO GRXEW DV WR WKH VXIILFLHQF\ RI WKH VHDUFK VXPPDU\ MXGJPHQW IRU WKH

DJHQF\ LV QRW SURSHU´

       :KLOH (286$ DQG 86$2 &',/ VXEPLWWHG WZR GHFODUDWLRQV LQ DQ DWWHPSW WR PHHW WKHLU

EXUGHQ ZLWK UHJDUG WR WKH DGHTXDF\ RI WKHLU VHDUFKHV WKH GHFODUDWLRQV GR QRW LQVSLUH FRQILGHQFH

WKDW WKH DJHQFLHV FRQGXFWHG VHDUFKHV WKDW ZHUH UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW

GRFXPHQWV +RZHYHU WKH GHFODUDWLRQ VXEPLWWHG E\ WKH )%, GRHV VXIILFLHQWO\ GHVFULEH DQ DGHTXDWH

VHDUFK 7KHUHIRUH WKH &RXUW ZLOO UHPDQG WKH FDVH WR (286$ DQG 86$2 &',/

       $      7KH GHFODUDWLRQV GHVFULELQJ WKH (286$ DQG 86$2 &',/ VHDUFKHV KDYH
               VHYHUDO GHILFLHQFLHV

       7KH (286$ SURYLGHG WKH GHFODUDWLRQ RI 'DYLG /XF]\QVNL WR GHVFULEH LWV VHDUFK ZKLOH

86$2 &',/ SURIIHUHG WKH GHFODUDWLRQ RI -XOLH /HHSHU 0U /XF]\QVNL LV DQ $WWRUQH\ $GYLVRU ZKR

LV UHVSRQVLEOH IRU DFWLQJ DV D OLDLVRQ EHWZHHQ YDULRXV GLYLVLRQV DQG RIILFHV RI '2- LQ UHVSRQGLQJ



      %HFDXVH (286$ DQG 86$2 &',/ DUH ERWK FRPSRQHQWV RI '2- '2- ZLOO UHPDLQ D
GHIHQGDQW LQ WKLV DFWLRQ DV ZHOO
                                               
WR )2,$ DQG 3ULYDF\ $FW UHTXHVWV /XF]\QVNL 'HFO   0V /HHSHU LV D OHJDO DVVLVWDQW ZKR VHUYHV

DV WKH )2,$ DQG 3ULYDF\ $FW &RRUGLQDWRU IRU 86$2 &',/ DQG ZKR FRRUGLQDWHV ZLWK (286$ LQ

UHVSRQVH WR DOO )2,$ DQG 3ULYDF\ $FW UHTXHVWV IRU 86$2 &',/ /HHSHU 'HFO  

       (286$¶V GHFODUDQW DYHUUHG WKDW HDFK 86 $WWRUQH\¶V 2IILFH PDLQWDLQV WKH FDVH ILOHV IRU

FULPLQDO PDWWHUV SURVHFXWHG E\ WKDW RIILFH VR XSRQ UHFHLYLQJ SODLQWLII¶V UHTXHVW (286$

IRUZDUGHG WKH UHTXHVW WR (286$¶V )2,$ FRQWDFW LQ WKH &HQWUDO 'LVWULFW RI ,OOLQRLV /XF]\QVNL

'HFO   +H VWDWHG WKDW WKH )2,$ FRQWDFW ³EHJDQ D V\VWHPDWLF VHDUFK IRU UHFRUGV RQ µ0DUFHOR

6DQGRYDO¶ WR GHWHUPLQH WKH ORFDWLRQ RI DQ\ DQG DOO ILOHV UHODWLQJ WR SODLQWLII LQ RUGHU WR FRPSO\ ZLWK

KLV UHTXHVW´ ZKLFK LQFOXGHG D VHDUFK IRU UHFRUGV IURP WKH FDVH ILOH LQ &DVH  FU-%0

Id. 7KH GHFODUDQW UHIHUUHG WR 0V /HHSHU¶V GHFODUDWLRQ IRU IXUWKHU GHWDLOV DERXW WKH VHDUFKHV

FRQGXFWHG Id.

       0V /HHSHU SURYLGHG GHWDLOV DERXW 86$2 &',/¶V FRPSXWHUL]HG GRFNHWLQJFDVH

PDQDJHPHQW V\VWHP NQRZQ DV /,216 DQG VKH DOVR VWDWHG WKDW ILOHV FRXOG EH ORFDWHG LQ DQ\ 86$2

&',/ RIILFH DV ZHOO DV WKH )HGHUDO 5HFRUGV &HQWHU LQ &KLFDJR /HHSHU 'HFO   )URP -DQXDU\

  WR -XQH   ³HPDLOV ZHUH VHQW WR HPSOR\HHV RI WKH &',/    DGYLVLQJ WKHP WR

FRPSOHWH D VHDUFK IRU UHVSRQVLYH UHFRUGV´ Id.   0V /HHSHU KHUVHOI ³SHUIRUPHG D SK\VLFDO

VHDUFK IRU RSHQHG DQG FORVHG ILOHV VHDUFK IRU )HGHUDO 5HFRUGV &HQWHU ILOHV WKH /,216 V\VWHP

:LQGRZV 2XWORRN 3$&(5 FRXUW¶V ZHEVLWH DQG DUFKLYHG HOHFWURQLF FRPSXWHU ILOHV IRU

UHVSRQVLYH GRFXPHQWV UHODWLQJ WR 6DQGRYDO VSHFLILFDOO\ FDVH QXPEHU &5´ Id.  

       7KH GHFODUDQW VWDWHG WKDW VKH ORFDWHG ³ER[HV RI ILOHV UHODWLYH WR 6DQGRYDO FDVH QXPEHU 

&5 DV ZHOO DV HOHFWURQLFDOO\ VWRUHG ILOHV´ EXW WKDW DIWHU UHYLHZLQJ WKH GRFXPHQWV VKH GLG

QRW ILQG DQ\ UHVSRQVLYH GRFXPHQWV /HHSHU 'HFO   6KH GLVFXVVHG WKLV FRQFOXVLRQ ZLWK WKH

$VVLVWDQW 86 $WWRUQH\ ZKR KDQGOHG SODLQWLII¶V FDVH DQG ³KH DGYLVHG >KHU@ WKDW WKHUH ZHUH QR



                                                 
GRFXPHQWV UHVSRQVLYH WR 6DQGRYDO¶V UHTXHVW´ Id. $W WKDW SRLQW RQ -XQH   0V /HHSHU

DGYLVHG (286$ WKDW QR UHVSRQVLYH GRFXPHQWV ZHUH IRXQG Id.  

       7KH &RXUW KDV FRQFHUQV DERXW WKH GHFODUDWLRQV SURYLGHG E\ (286$ DQG 86$2 &',/

)LUVW WKH ODFN RI FODULW\ ZLWKLQ WKH GHFODUDWLRQV PDGH WKH WDVN RI DVVHVVLQJ WKH DGHTXDF\ RI WKH

VHDUFK XQQHFHVVDULO\ FRPSOLFDWHG       ,W DSSHDUV WKDW SODLQWLII VHQW WKUHH )2,$ UHTXHVWV WR

(286$ ± RQH RQ $XJXVW   RQH RQ 6HSWHPEHU   DQG RQH RQ 2FWREHU 

 ± EXW RQO\ WKH UHTXHVW VHQW LQ 6HSWHPEHU ZDV DVVLJQHG D 5HTXHVW 1XPEHU See /XF]\QVNL

'HFO  ± (286$ LQIRUPHG SODLQWLII RQ 2FWREHU   WKDW WKLV )2,$ UHTXHVW KDG EHHQ

DVVLJQHG )2,$ 1R  /XF]\QVNL 'HFO   3ODLQWLII GLG QRW VXEPLW KLV WKLUG UHTXHVW

XQWLO WHQ GD\V ODWHU See id.    LQ GHVFULELQJ KHU VHDUFK IRU UHFRUGV 86$2 &',/¶V GHFODUDQW

FLWHG WKH ODQJXDJH IURP SODLQWLII¶V WKLUG UHTXHVW See /HHSHU 'HFO   see also ([ & 7KH &RXUW

UHFRJQL]HV WKDW WKH WKUHH UHTXHVWV FDOO ODUJHO\ IRU WKH VDPH LQIRUPDWLRQ EXW WKH GHFODUDWLRQV VKRXOG

PDNH LW FOHDU LI DOO WKUHH ZHUH FRQVROLGDWHG XQGHU D VLQJOH UHTXHVW QXPEHU RU LI UHTXHVWV RQH DQG

WZR ZHUH FRQVLGHUHG WR KDYH EHHQ VXSHUVHGHG E\ WKH VOLJKWO\ EURDGHU WKLUG UHTXHVW

       7XUQLQJ WR WKH VHDUFKHV WKHPVHOYHV WKH /XF]\QVNL GHFODUDWLRQ GRHV DGHTXDWHO\ H[SODLQ

ZK\ WKH UHTXHVW ZDV DVVLJQHG WR 86$2 &',/ DQG WKH /HHSHU GHFODUDWLRQ VXIILFLHQWO\ GHVFULEHV


       86$2 &',/¶V GHFODUDQW VWDWHG WKDW 86$2 &',/ ³UHFHLYHG´ D )2,$ UHTXHVW E\ PDLO IURP
SODLQWLII RQ 6HSWHPEHU   DQG WKDW VKH VHQW D OHWWHU WR (286$ RQ 6HSWHPEHU  
HQFORVLQJ D FRS\ RI SODLQWLII¶V )2,$ UHTXHVW IRU SURFHVVLQJ /HHSHU 'HFO   7KH FRS\ RI WKH
)2,$ UHTXHVW SURYLGHG E\ (286$¶V GHFODUDQW LV GDWHG 6HSWHPEHU   DQG LW DSSHDUV WR EH
VWDPSHG DV UHFHLYHG RQ 6HSWHPEHU   EXW WKH VWDPS LV GLIILFXOW WR UHDG See /XF]\QVNL
'HFO   ([ % 'HVSLWH WKH GDWH GLVFUHSDQFLHV WKH &RXUW KDV QR UHDVRQ WR GRXEW WKDW ERWK
GHFODUDQWV DUH UHIHUULQJ WR WKH VDPH )2,$ UHTXHVW VLQFH WKH UHTXHVW ZDV DGGUHVVHG WR WKH 8QLWHG
6WDWHV $WWRUQH\¶V 2IILFH &HQWUDO 'LVWULFW RI ,OOLQRLV See ([ %

      7KH GHFODUDQW VWDWHG WKDW 86$2 &',/ UHFHLYHG SODLQWLII¶V )2,$ UHTXHVW ³>R@Q RU DERXW
-XQH  ´ EXW VKH DOVR DYHUUHG WKDW WKLV ZDV WKH GDWH XSRQ ZKLFK WKH VHDUFK IRU UHVSRQVLYH
GRFXPHQWV HQGHG DQG WKH GDWH XSRQ ZKLFK VKH ³DGYLVHG (286$ WKDW >VKH@ ZDV XQDEOH WR ORFDWH
GRFXPHQWV UHVSRQVLYH WR >SODLQWLII¶V@ UHTXHVW´ /HHSHU 'HFO   ±  7KH &RXUW FDQQRW
IROORZ WKLV WLPHOLQH
                                                 
WKH YDULRXV FRPSXWHU V\VWHPV WKDW ZHUH VHDUFKHG %XW WKH /HHSHU GHFODUDWLRQ ZKLFK 0U

/XF]\QVNL SRLQWV WKH &RXUW WR IRU WKH ³PRVW DFFXUDWH GHVFULSWLRQ RI WKH VHDUFK´ see /XF]\QVNL

'HFO   IDOOV VKRUW LQ D IHZ RWKHU UHVSHFWV

       /HHSHU VWDWHV WKDW VKH ³SHUIRUPHG D SK\VLFDO VHDUFK IRU RSHQHG DQG FORVHG ILOHV VHDUFK IRU

)HGHUDO 5HFRUGV &HQWHU ILOHV WKH /,216 V\VWHP :LQGRZV 2XWORRN 3$&(5 FRXUW¶V ZHEVLWH

DQG DUFKLYHG HOHFWURQLF FRPSXWHU ILOHV´ /HHSHU 'HFO   EXW VKH IDLOV WR H[SODLQ ZK\ WKHVH ZHUH

WKH ORFDWLRQV VHDUFKHG See Oglesby  )G DW  )XUWKHU WKH GHFODUDWLRQ DVVHUWV WKDW ³HPDLOV

ZHUH VHQW WR HPSOR\HHV RI WKH &',/    DGYLVLQJ WKHP WR FRPSOHWH D VHDUFK IRU UHVSRQVLYH

GRFXPHQWV´ /HHSHU 'HFO   EXW LW GRHV QRW LGHQWLI\ ZKR WKRVH HPSOR\HHV ZHUH DQG ZKDW WKHLU

UHVSRQVLELOLWLHV DUH QRU GRHV LW DYHU WKDW QR RWKHU FXVWRGLDQV ZHUH OLNHO\ WR SRVVHVV UHVSRQVLYH

GRFXPHQWV RU GHVFULEH WKH W\SHV RI UHFRUGV VHDUFKHG RU WKH VHDUFK PHWKRGRORJ\ XVHG E\ WKH

HPSOR\HHV See Oglesby  )G DW  0RUHRYHU WKH GHFODUDQW VWDWHV WKDW VKH VHDUFKHG

HOHFWURQLF GDWDEDVHV ³IRU UHVSRQVLYH GRFXPHQWV UHODWLQJ WR 6DQGRYDO VSHFLILFDOO\ FDVH QXPEHU 

&5´ EXW VKH GRHV QRW OLVW WKH VHDUFK WHUPV XVHG DQG ZKLOH VKH VWDWHV WKDW VKH SHUVRQDOO\

UHYLHZHG WKH SDSHU DQG HOHFWURQLF ILOHV WKDW ZHUH XQFRYHUHG VKH GRHV QRW GHVFULEH ZKDW VKH GLG WR

VHDUFK WKH HOHFWURQLF ILOHV See /HHSHU 'HFO  ± see also Oglesby  )G DW .

       $OWKRXJK DJHQF\ DIILGDYLWV DUH DIIRUGHG D SUHVXPSWLRQ RI JRRG IDLWK WKDW SUHVXPSWLRQ FDQ

EH UHEXWWHG ZKHQ ³D UHYLHZ RI WKH UHFRUG UDLVHV VXEVWDQWLDO GRXEW´ WKDW FHUWDLQ PDWHULDOV ZHUH

RYHUORRNHG Valencia-Lucena  )G DW  FLWLQJ Founding Church of Scientology  )G

DW  see also Truitt  )G DW  ³,I KRZHYHU WKH UHFRUG OHDYHV VXEVWDQWLDO GRXEW DV WR WKH

VXIILFLHQF\ RI WKH VHDUFK VXPPDU\ MXGJPHQW IRU WKH DJHQF\ LV QRW SURSHU´ %HFDXVH WKH (286$

DQG 86$2 &',/ GHFODUDWLRQV ODFN WKH QHFHVVDU\ VSHFLILFLW\ DQG FODULW\ WKH &RXUW ILQGV WKDW




                                                   
VXPPDU\ MXGJPHQW LV LQDSSURSULDWH DW WKLV WLPH 'HIHQGDQWV PD\ UHQHZ WKHLU PRWLRQ DIWHU D

UHYLVHG GHFODUDWLRQ KDV EHHQ VXEPLWWHG

       %      7KH )%, VHDUFKHV ZHUH DGHTXDWH

       7R GHVFULEH LWV VHDUFKHV IRU UHFRUGV LQ WKLV FDVH WKH )%, SURIIHUHG WKH GHFODUDWLRQ RI 'DYLG

+DUG\ WKH 6HFWLRQ &KLHI RI WKH )%, 5HFRUG,QIRUPDWLRQ 'LVVHPLQDWLRQ 6HFWLRQ 5HFRUGV

0DQDJHPHQW 'LYLVLRQ See +DUG\ 'HFO   7KH GHFODUDQW H[SODLQHG DW OHQJWK WKH )%,¶V

UHFRUGNHHSLQJ V\VWHPV see id.  ± DQG WKH PHDQV E\ ZKLFK )%,¶V VWDII FRQGXFWHG VHDUFKHV

IRU UHFRUGV UHVSRQVLYH WR SODLQWLII¶V WZR )2,$ UHTXHVWV See id.  ± 6SHFLILFDOO\ WKH

GHFODUDQW VWDWHG WKDW WKH )%, VWDII FRQGXFWHG PXOWLSOH LQGH[ VHDUFKHV RI WKH &HQWUDO 5HFRUGV 6\VWHP

XVLQJ YDULDWLRQV RI SODLQWLII¶V QDPH DQG XOWLPDWHO\ KLV DOLDVHV Id.  ± $ VHDUFK FRQGXFWHG

DIWHU SODLQWLII ILOHG WKLV ODZVXLW UHVXOWHG LQ WKH ORFDWLRQ RI HOHYHQ SDJHV RI UHVSRQVLYH UHFRUGV See

id.    7KH )%, UHOHDVHG ILYH SDJHV LQ IXOO RU LQ SDUW DQG ZLWKKHOG VL[ SDJHV LQ IXOO SXUVXDQW

WR )2,$ H[HPSWLRQV Id.  

       %HFDXVH WKH )%,¶V GHFODUDWLRQ LV DFFRUGHG D SUHVXPSWLRQ RI JRRG IDLWK DQG LW GHPRQVWUDWHV

ZLWK UHDVRQDEOH VSHFLILFLW\ WKDW WKH DJHQF\¶V VHDUFKHV ZHUH FDOFXODWHG WR ORFDWH UHFRUGV UHVSRQVLYH

WR SODLQWLII¶V )2,$ UHTXHVWV WKH &RXUW FRQFOXGHV WKDW WKH )%,¶V VHDUFKHV ZHUH DGHTXDWH

       &      7KH )%, SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR ([HPSWLRQV  DQG 

       ([HPSWLRQ  SURWHFWV IURP GLVFORVXUH ³UHFRUGV RU LQIRUPDWLRQ FRPSLOHG IRU ODZ

HQIRUFHPHQW SXUSRVHV´ EXW RQO\ WR WKH H[WHQW WKDW GLVFORVXUH ZRXOG FDXVH RQH RI WKH HQXPHUDWHG

KDUPV  86&  E FBI v. Abramson  86    7KH )%,¶V GHFODUDQW

DYHUUHG WKDW DOO RI WKH UHVSRQVLYH UHFRUGV ZHUH FRPSLOHG IRU ODZ HQIRUFHPHQW SXUSRVHV

               >7@KH UHVSRQVLYH UHFRUGV KHUHLQ ZHUH FRPSLOHG GXULQJ WKH )%,¶V
               LQYHVWLJDWLRQ RI D NLGQDSSLQJ RI D WKLUG SDUW\ VXEMHFW DQG DQ LQYHVWLJDWLRQ RI
               WKLUG SDUW\ VXEMHFWV FRQFHUQLQJ JDQJ UHODWHG DFWLYLW\ DQG SRVVLEOH YLRODWLRQV
               RI IHGHUDO ODZV 7KXV WKHVH UHFRUGV ZHUH FRPSLOHG IRU ODZ HQIRUFHPHQW

                                                 
                 SXUSRVHV WKH\ VTXDUHO\ IDOO ZLWKLQ WKH ODZ HQIRUFHPHQW GXWLHV RI WKH )%,
                 WKHUHIRUH WKH LQIRUPDWLRQ UHDGLO\ PHHWV WKH WKUHVKROG UHTXLUHPHQW RI
                 ([HPSWLRQ E

+DUG\ 'HFO   7KH )%, KDV WKHUHIRUH PHW WKLV WKUHVKROG EXUGHQ DQG WKH &RXUW FRQFOXGHV WKDW

DOO RI WKH UHVSRQVLYH )%, UHFRUGV ZHUH FRPSLOHG IRU ODZ HQIRUFHPHQW SXUSRVHV VR WKH TXHVWLRQ

EHFRPHV ZKHWKHU WKH UHOHDVH RI WKH UHFRUGV ZRXOG FDXVH D KDUP LGHQWLILHG LQ RQH RI WKH VXEVHFWLRQV

RI ([HPSWLRQ 

                  ([HPSWLRQ & DQG ([HPSWLRQ 

        'HIHQGDQW PDLQWDLQV WKDW LW SURSHUO\ ZLWKKHOG WKH QDPHV DQG LGHQWLI\LQJ LQIRUPDWLRQ RI WKH

IROORZLQJ LQGLYLGXDOV SXUVXDQW WR ([HPSWLRQ & DQG ([HPSWLRQ  ³ )%, 6SHFLDO $JHQWV DQG

VXSSRUW SHUVRQQHO  WKLUG SDUWLHV RI LQYHVWLJDWLYH LQWHUHVW  D WKLUG SDUW\ YLFWLP  WKLUG SDUWLHV

ZKR SURYLGHG LQIRUPDWLRQ WR WKH )%,  WKLUG SDUWLHV PHUHO\ PHQWLRQHG  ORFDO ODZ

HQIRUFHPHQW SHUVRQQHO DQG  D QRQ)%, IHGHUDO JRYHUQPHQW HPSOR\HH´ 'HIV¶ 0HP DW  FLWLQJ

+DUG\ 'HFO   see also +DUG\ 'HFO   Q ³7KH SUDFWLFH RI WKH )%, LV WR DVVHUW ([HPSWLRQ

 LQ FRQMXQFWLRQ ZLWK ([HPSWLRQ &´

        ([HPSWLRQ  VKLHOGV IURP PDQGDWRU\ GLVFORVXUH ³SHUVRQQHO DQG PHGLFDO ILOHV DQG VLPLODU

ILOHV WKH GLVFORVXUH RI ZKLFK ZRXOG FRQVWLWXWH D FOHDUO\ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO SULYDF\´

 86&  E ([HPSWLRQ & SURWHFWV IURP GLVFORVXUH LQIRUPDWLRQ LQ ODZ HQIRUFHPHQW

UHFRUGV WKDW ³FRXOG UHDVRQDEO\ EH H[SHFWHG WR FRQVWLWXWH DQ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO

SULYDF\´  86&  E& %HFDXVH ([HPSWLRQ & LQYROYHV D ORZHU WKUHVKROG WKDQ WKH

RQH VHW IRUWK LQ ([HPSWLRQ  ZKLFK UHTXLUHV D ³FOHDUO\ XQZDUUDQWHG LQYDVLRQ´ RI SULYDF\ see

id.  E WKH &RXUW ZLOO DGGUHVV ([HPSWLRQ & ILUVW See DOJ v. Reporters Comm. for

Freedom of Press  86  ± ±  FRPSDULQJ ([HPSWLRQ & DQG

([HPSWLRQ  see also Judicial Watch, Inc. v. DOJ  )G   '& &LU 

GHHPLQJ ³WKH SULYDF\ LQTXLU\ RI ([HPSWLRQV  DQG & WR EH HVVHQWLDOO\ WKH VDPH´ $QG EHFDXVH
                                                    
WKH &RXUW FRQFOXGHV WKDW WKH ZLWKKHOG LQIRUPDWLRQ LV SURSHUO\ H[HPSWHG SXUVXDQW WR ([HPSWLRQ

& LW QHHG QRW DGGUHVV ZKHWKHU ([HPSWLRQ  ZRXOG LQGHSHQGHQWO\ MXVWLI\ WKH )%, ZLWKKROGLQJ

WKH LQIRUPDWLRQ See Simon v. DOJ  )G   '& &LU  ILQGLQJ WKDW EHFDXVH WKH

LQIRUPDWLRQ IHOO ZLWKLQ DQRWKHU H[HPSWLRQ WKH FRXUW GLG QRW QHHG WR DGGUHVV ZKHWKHU ([HPSWLRQ

& ZRXOG LQGHSHQGHQWO\ MXVWLI\ WKH ZLWKKROGLQJ RI WKH UHTXHVWHG GRFXPHQW see also Smith v.

Sessions  ) 6XSS G   ''&  FRQFOXGLQJ WKDW WKH FRXUW QHHG QRW FRQVLGHU

([HPSWLRQ  LI LW KDV DOUHDG\ FRQFOXGHG WKDW ([HPSWLRQ & DSSOLHV WR WKH VDPH LQIRUPDWLRQ

       ,Q GHWHUPLQLQJ ZKHWKHU ([HPSWLRQ & DSSOLHV WR SDUWLFXODU LQIRUPDWLRQ WKH &RXUW PXVW

EDODQFH DQ LQGLYLGXDO¶V LQWHUHVW LQ SULYDF\ DJDLQVW WKH SXEOLF LQWHUHVW LQ GLVFORVXUH See ACLU v.

DOJ  )G   '& &LU  7KH SULYDF\ LQWHUHVW DW VWDNH EHORQJV WR WKH LQGLYLGXDO QRW

WKH JRYHUQPHQW DJHQF\ see Reporters Comm.  86 DW ± DQG DQ LQGLYLGXDO KDV D ³VWURQJ

LQWHUHVW LQ QRW EHLQJ DVVRFLDWHG XQZDUUDQWHGO\ ZLWK DOOHJHG FULPLQDO DFWLYLW\´ Stern v. FBI 

)G  ± '& &LU  ³>7@KH RQO\ SXEOLF LQWHUHVW UHOHYDQW IRU SXUSRVHV RI ([HPSWLRQ

& LV RQH WKDW IRFXVHV RQ µWKH FLWL]HQV¶ ULJKW WR EH LQIRUPHG DERXW ZKDW WKHLU JRYHUQPHQW LV XS

WR¶´ Davis v. DOJ  )G   '& &LU  TXRWLQJ Reporters Comm.  86 DW

 ,W LV D )2,$ UHTXHVWHU¶V REOLJDWLRQ WR DUWLFXODWH D SXEOLF LQWHUHVW VXIILFLHQW WR RXWZHLJK DQ

LQGLYLGXDO¶V SULYDF\ LQWHUHVW DQG WKH SXEOLF LQWHUHVW PXVW EH VLJQLILFDQW See Nat’l Archives &

Records Admin. v. Favish  86   

       $OWKRXJK SODLQWLII FKDOOHQJHV WKH UHGDFWLRQV XQGHU ([HPSWLRQ & KH KDV QRW LGHQWLILHG

DQ\ SXEOLF LQWHUHVW LQ WKH GLVFORVXUH RI WKLV LQIRUPDWLRQ See 3O¶V 2SS DW  7KH &RXUW QRWHV WKDW

LQ KLV FRPSODLQW SODLQWLII VHHPV WR FRQWHQG WKDW WKH SXEOLF KDV DQ LQWHUHVW LQ NQRZLQJ ZKHWKHU WKH

JRYHUQPHQW SURVHFXWHG KLP DQG REWDLQHG KLV FRQYLFWLRQ ZLWKRXW GLVFORVLQJ DOO UHOHYDQW PDWHULDO WR

SODLQWLII See &RPSO  ±. (YHQ LI WKH &RXUW FRQVLGHUHG WKLV FRQFOXVRU\ DUJXPHQW FRQWDLQHG



                                                
ZLWKLQ SODLQWLII¶V FRPSODLQW WKH &RXUW ILQGV WKDW WKH GLVFORVXUH RI LGHQWLI\LQJ LQIRUPDWLRQ ZRXOG

QRW LPSURYH WKH SXEOLF¶V XQGHUVWDQGLQJ RI KRZ WKH JRYHUQPHQW RSHUDWHV See Reporters Comm.

 86 DW   SafeCard Servs.  )G DW  KROGLQJ ³FDWHJRULFDOO\ WKDW XQOHVV DFFHVV

WR WKH QDPHV DQG DGGUHVVHV RI SULYDWH LQGLYLGXDOV DSSHDULQJ LQ ILOHV ZLWKLQ WKH DPELW RI ([HPSWLRQ

& LV QHFHVVDU\ LQ RUGHU WR FRQILUP RU UHIXWH FRPSHOOLQJ HYLGHQFH WKDW WKH DJHQF\ HQJDJHG LQ

LOOHJDO DFWLYLW\ VXFK LQIRUPDWLRQ LV H[HPSW IURP GLVFORVXUH´ 7KHUHIRUH WKH )%, KDV MXVWLILHG LWV

LQYRFDWLRQ RI ([HPSWLRQ & DQG WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW

RQ WKH ([HPSWLRQ  DQG ([HPSWLRQ & ZLWKKROGLQJV

                 ([HPSWLRQ '

       ([HPSWLRQ ' VWDWHV WKDW DJHQFLHV PD\ ZLWKKROG

                UHFRUGV RU LQIRUPDWLRQ FRPSLOHG IRU ODZ HQIRUFHPHQW SXUSRVHV EXW RQO\ WR
                WKH H[WHQW WKDW WKH SURGXFWLRQ RI VXFK ODZ HQIRUFHPHQW UHFRUGV RU
                LQIRUPDWLRQ    ' FRXOG UHDVRQDEO\ EH H[SHFWHG WR GLVFORVH WKH LGHQWLW\ RI
                D FRQILGHQWLDO VRXUFH LQFOXGLQJ D 6WDWH ORFDO RU IRUHLJQ DJHQF\ RU DXWKRULW\
                RU DQ\ SULYDWH LQVWLWXWLRQ ZKLFK IXUQLVKHG LQIRUPDWLRQ RQ D FRQILGHQWLDO
                EDVLV DQG LQ WKH FDVH RI D UHFRUG RU LQIRUPDWLRQ FRPSLOHG E\ FULPLQDO ODZ
                HQIRUFHPHQW DXWKRULW\ LQ WKH FRXUVH RI D FULPLQDO LQYHVWLJDWLRQ RU E\ DQ
                DJHQF\ FRQGXFWLQJ D ODZIXO QDWLRQDO VHFXULW\ LQWHOOLJHQFH LQYHVWLJDWLRQ
                LQIRUPDWLRQ IXUQLVKHG E\ D FRQILGHQWLDO VRXUFH>@

 86&  E' 7KH DJHQF\ LQYRNLQJ WKLV H[HPSWLRQ EHDUV WKH EXUGHQ RI ³VKRZLQJ WKDW

WKH VRXUFH LV D FRQILGHQWLDO RQH´ Citizens for Responsibility & Ethics in Wash. v. DOJ CREW

 )G   '& &LU  FLWLQJ DOJ v. Landano  86    7KH

DJHQF\ PXVW HLWKHU SUHVHQW HYLGHQFH ³WKDW WKH VRXUFH GLG LQ IDFW UHFHLYH DQ H[SUHVV JUDQW RI

FRQILGHQWLDOLW\´ CREW  )G DW  TXRWLQJ Campbell  )G DW  RU HOVH LW PXVW ³SRLQW

WR PRUH QDUURZO\ GHILQHG FLUFXPVWDQFHV WKDW    VXSSRUW WKH LQIHUHQFH RI FRQILGHQWLDOLW\´ Id.

TXRWLQJ Roth v. DOJ  )G   '& &LU  7KH NH\ TXHVWLRQ ³LV QRW ZKHWKHU WKH

UHTXHVWHG GRFXPHQW LV RI WKH W\SH WKDW WKH DJHQF\ XVXDOO\ WUHDWV DV FRQILGHQWLDO EXW ZKHWKHU WKH



                                                  
SDUWLFXODU VRXUFH VSRNH ZLWK DQ XQGHUVWDQGLQJ WKDW WKH FRPPXQLFDWLRQ ZRXOG UHPDLQ FRQILGHQWLDO´

Landano,  86 DW 

       +HUH WKH )%, DVVHUWHG ([HPSWLRQ ' WR SURWHFW WKH QDPHV LGHQWLI\LQJ LQIRUPDWLRQ DQG

LQIRUPDWLRQ SURYLGHG E\ WKLUG SDUW\ VRXUFHV WR WKH )%, XQGHU DQ LPSOLHG DVVXUDQFH RI

FRQILGHQWLDOLW\ 'HIV¶ 0HP DW  +DUG\ 'HFO   ± 7KH )%,¶V GHFODUDQW DYHUUHG WKDW

WKH ³LQGLYLGXDOV SURYLGHG YDOXDEOH GHWDLOHG LQIRUPDWLRQ FRQFHUQLQJ DFWLYLWLHV RI VXEMHFWV ZKR

ZHUH RI LQYHVWLJDWLYH LQWHUHVW WR WKH )%,´ WKDW WKH LQIRUPDWLRQ WKH\ SURYLGHG ZDV ³XQLTXH WR WKH

LQGLYLGXDOV GXH WR WKHLU SUR[LPLW\ WR WKH FULPLQDO HOHPHQWV´ DQG WKDW DV D UHVXOW ³FRQILGHQWLDOLW\

FDQ EH LQIHUUHG´ +DUG\ 'HFO   )XUWKHU KH VWDWHG WKDW WKH )%, UHFHLYHG LQIRUPDWLRQ IURP D

ORFDO ODZ HQIRUFHPHQW DJHQF\ DQG WKDW ³>L@QKHUHQW LQ WKLV FRRSHUDWLYH HIIRUW LV D PXWXDO

XQGHUVWDQGLQJ WKDW WKH LGHQWLWLHV RI WKH ORFDO ODZ HQIRUFHPHQW DJHQF\¶V VRXUFHV DQG WKH LQIRUPDWLRQ

SURYLGHG ZLOO EH KHOG LQ FRQILGHQFH E\ WKH )%, DQG QRW UHOHDVHG SXUVXDQW WR )2,$ DQG 3ULYDF\

$FW UHTXHVWV´ Id.   +H VDLG WKDW FRRSHUDWLRQ EHWZHHQ WKH )%, DQG RWKHU DJHQFLHV ZRXOG

JUHDWO\ GLPLQLVK DQG FULPLQDO LQYHVWLJDWLRQV ZRXOG EH KLQGHUHG LI WKLV OHYHO RI FRQILGHQWLDOLW\ ZDV

QRW PDLQWDLQHG Id.

       7KH &RXUW LV VDWLVILHG WKDW WKH )%, KDV FDUULHG LWV EXUGHQ LQ HVWDEOLVKLQJ WKDW WKH VRXUFHV

VSRNH ZLWK WKH XQGHUVWDQGLQJ WKDW WKH FRPPXQLFDWLRQ ZRXOG UHPDLQ FRQILGHQWLDO 7KHUHIRUH WKH

)%, KDV MXVWLILHG LWV XQRSSRVHG LQYRFDWLRQ RI ([HPSWLRQ ' DQG WKH &RXUW ZLOO JUDQW

GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW RQ WKH ([HPSWLRQ ' ZLWKKROGLQJV




       $OWKRXJK SODLQWLII FKDOOHQJHV WKH LQYRFDWLRQ RI RWKHU H[HPSWLRQV KH GRHV QRW RSSRVH WKH
DVVHUWLRQ RI ([HPSWLRQ ' See generally 3O¶V 2SS DW ±
                                                 
                ([HPSWLRQ )

       ([HPSWLRQ ) SHUPLWV WKH ZLWKKROGLQJ RI ³UHFRUGV RU LQIRUPDWLRQ FRPSLOHG IRU ODZ

HQIRUFHPHQW SXUSRVHV EXW RQO\ WR WKH H[WHQW WKDW WKH SURGXFWLRQ RI VXFK ODZ HQIRUFHPHQW UHFRUGV

RU LQIRUPDWLRQ    FRXOG UHDVRQDEO\ EH H[SHFWHG WR HQGDQJHU WKH OLIH RU SK\VLFDO VDIHW\ RI DQ\

LQGLYLGXDO´  86&  E) 7KH ODQJXDJH RI WKLV H[HPSWLRQ LV ³YHU\ EURDG´ DQG FRYHUV

³DQ\ LQGLYLGXDO´ Pub. Emps. for Envtl. Responsibility v. U.S. Section, Int’l Boundary & Water

Comm’n  )G   '& &LU  0RUHRYHU ³>G@LVFORVXUH QHHG QRW definitely

HQGDQJHU OLIH RU SK\VLFDO VDIHW\ D UHDVRQDEOH H[SHFWDWLRQ RI HQGDQJHUPHQW VXIILFHV´          Id.

HPSKDVLV LQ RULJLQDO &RXUWV JHQHUDOO\ GHIHU WR DQ DJHQF\¶V SUHGLFWLRQV RI KDUP See id.

       +HUH WKH )%, ZLWKKHOG XQGHU ([HPSWLRQ ) DW WLPHV LQ FRQMXQFWLRQ ZLWK ([HPSWLRQV 

DQG & WKH QDPHV DQG LGHQWLI\LQJ LQIRUPDWLRQ RI ZLWQHVVHV RU WKLUG SDUWLHV DIWHU GHWHUPLQLQJ

WKDW WKH UHOHDVH RI WKLV LQIRUPDWLRQ FRXOG UHDVRQDEO\ EH H[SHFWHG WR HQGDQJHU WKH OLIH RU SK\VLFDO

VDIHW\ RI WKH LQGLYLGXDOV 'HIV¶ 0HP DW  see +DUG\ 'HFO   %HFDXVH WKH LQGLYLGXDOV

SURYLGHG LQIRUPDWLRQ WR WKH )%, FRQFHUQLQJ WKH YLROHQW FULPLQDO DFWLYLWLHV RI SODLQWLII DQG KLV

DVVRFLDWHV WKH UHOHDVH RI WKHLU SHUVRQDO LQIRUPDWLRQ FRXOG PDNH WKHVH LQGLYLGXDOV WDUJHWV IRU

UHWDOLDWLRQ E\ YLROHQW FULPLQDOV 'HIV¶ 0HP DW  see +DUG\ 'HFO  

       'HIHUULQJ WR WKH DJHQF\¶V SUHGLFWLRQ RI KDUP WKDW FRXOG RFFXU WR LQGLYLGXDOV ZKR SURYLGHG

WKH )%, ZLWK LQIRUPDWLRQ WKH &RXUW FRQFOXGHV WKDW WKH )%, KDV MXVWLILHG LWV XQRSSRVHG LQYRFDWLRQ

RI ([HPSWLRQ ) 7KHUHIRUH WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW

RQ WKH ([HPSWLRQ ) ZLWKKROGLQJV




    3ODLQWLII FKDOOHQJHV WKH LQYRFDWLRQ RI ([HPSWLRQ ( GHVSLWH WKH JRYHUQPHQW¶V XVH RI
([HPSWLRQ ) See 3O¶V 2SS DW 
                                               
       '      6HJUHJDELOLW\

       $IWHU DVVHUWLQJ DQG H[SODLQLQJ WKH XVH RI SDUWLFXODU H[HPSWLRQV DQ DJHQF\ PXVW UHOHDVH

³>D@Q\ UHDVRQDEO\ VHJUHJDEOH SRUWLRQ RI D UHFRUG´  86&  E XQOHVV WKH QRQH[HPSW

SRUWLRQV DUH ³LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ RI WKH UHFRUG Mead Data Cent., Inc.

 )G DW  see also Johnson v. EOUSA  )G   '& &LU  ³,Q RUGHU WR

GHPRQVWUDWH WKDW DOO UHDVRQDEO\ VHJUHJDEOH PDWHULDO KDV EHHQ UHOHDVHG WKH DJHQF\ PXVW SURYLGH D

µGHWDLOHG MXVWLILFDWLRQ¶ IRU LWV QRQVHJUHJDELOLW\´ DOWKRXJK ³WKH DJHQF\ LV QRW UHTXLUHG WR SURYLGH

VR PXFK GHWDLO WKDW WKH H[HPSW PDWHULDO ZRXOG HIIHFWLYHO\ EH GLVFORVHG´ Johnson  )G DW

 FLWLQJ Mead Data Cent., Inc.  )G DW  -XVW DV ZLWK WKH H[HPSWLRQ DQDO\VLV

³>D@JHQFLHV DUH HQWLWOHG WR D SUHVXPSWLRQ WKDW WKH\ FRPSOLHG ZLWK WKH REOLJDWLRQ WR GLVFORVH

UHDVRQDEO\ VHJUHJDEOH PDWHULDO´ Sussman v. U.S. Marshals Serv.  )G   '& &LU

 FLWLQJ Boyd v. Criminal Div. of DOJ  )G   '& &LU  DQG ³>D@ FRXUW

PD\ UHO\ RQ JRYHUQPHQW DIILGDYLWV WKDW VKRZ ZLWK UHDVRQDEOH VSHFLILFLW\ ZK\ GRFXPHQWV ZLWKKHOG

SXUVXDQW WR D YDOLG H[HPSWLRQ FDQQRW EH IXUWKHU VHJUHJDWHG´ Juarez v. DOJ  )G   '&

&LU  FLWLQJ Armstrong v. Exec. Office of the President  )G   '& &LU 

$ GLVWULFW FRXUW PXVW PDNH DQ H[SUHVV ILQGLQJ RQ VHJUHJDELOLW\ Id. DW  FLWLQJ Morley  )G

DW 

       7KH )%,¶V GHFODUDQW H[SODLQHG WKDW ILYH GRFXPHQWV ZHUH UHOHDVHG LQ SDUW DQG VL[ ZHUH

ZLWKKHOG LQ IXOO DQG WKDW WKH )%, ³GHWHUPLQHG WKDW DOO RI WKH LQIRUPDWLRQ RQ HDFK SDJH ZDV FRYHUHG

E\ RQH RU PRUH RI WKH FLWHG )2,$ H[HPSWLRQV RU GHWHUPLQHG WKDW DQ\ QRQH[HPSW LQIRUPDWLRQ RQ

WKHVH SDJHV ZDV VR LQWHUWZLQHG ZLWK H[HPSW PDWHULDO WKDW QR LQIRUPDWLRQ FRXOG EH UHDVRQDEO\

VHJUHJDWHG IRU UHOHDVH´ +DUG\ 'HFO  F 8SRQ UHYLHZ RI WKH )%,¶V VXSSRUWLQJ GHFODUDWLRQ

LQFOXGLQJ WKH GHWDLOHG FRGLQJ V\VWHP WKDW WKH )%, XVHG WR JXDUDQWHH WR WKH EHVW RI LWV DELOLW\ WKDW



                                                 
WKH RQO\ LQIRUPDWLRQ ZLWKKHOG LV H[HPSW RU ³VR LQWHUWZLQHG ZLWK SURWHFWHG PDWHULDO WKDW VHJUHJDWLRQ

LV QRW SRVVLEOH ZLWKRXW UHYHDOLQJ WKH XQGHUO\LQJ SURWHFWHG PDWHULDO´ see id.  ±  WKH &RXUW

FRQFOXGHV WKDW WKH )%, KDV PHW LWV VHJUHJDELOLW\ REOLJDWLRQ

                                         &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW ZLOO GLVPLVV SODLQWLII¶V 3ULYDF\ $FW FODLPV DJDLQVW DOO

GHIHQGDQWV DQG LW ZLOO GLVPLVV SODLQWLII¶V )2,$ FODLP DJDLQVW %23 :LWK UHVSHFW WR GHIHQGDQWV¶

PRWLRQ IRU VXPPDU\ MXGJPHQW RQ SODLQWLII¶V )2,$ FODLPV WKH &RXUW ZLOO GHQ\ WKH PRWLRQ LQ SDUW

DV WR GHIHQGDQWV '2- (286$ DQG 86$2 &',/ EHFDXVH WKH GHFODUDWLRQV SURYLGHG WR WKH &RXUW

GR QRW GHVFULEH DQ DGHTXDWH VHDUFK IRU GRFXPHQWV LQ UHVSRQVH WR SODLQWLII¶V )2,$ UHTXHVWV 7KH

&RXUW ZLOO UHPDQG WKH FDVH WR WKH DJHQFLHV WR SURYLGH D PRUH GHWDLOHG DQG FOHDU MXVWLILFDWLRQ IRU

WKH DGHTXDF\ RI WKH VHDUFKHV DQG WR UHOHDVH DQ\ UHDVRQDEO\ VHJUHJDEOH QRQH[HPSW PDWHULDO WR

SODLQWLII FRQVLVWHQW ZLWK )2,$ +RZHYHU WKH &RXUW FRQFOXGHV WKDW WKH )%, FRQGXFWHG DGHTXDWH

VHDUFKHV IRU GRFXPHQWV SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR )2,$ ([HPSWLRQV  &

' DQG ) DQG KDV PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW 7KHUHIRUH GHIHQGDQWV¶ PRWLRQ IRU

VXPPDU\ MXGJPHQW ZLOO EH JUDQWHG LQ SDUW

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 1RYHPEHU